Citation Nr: 1112991	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-37 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to vocational rehabilitation training to become a lawyer under the provisions of Chapter 31, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to September 1978 and from August 1980 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Vocational and Rehabilitation Counseling Division (VR&C) of the Regional Office (RO) in Phoenix, Arizona.  

In November 2010, a hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcript of the hearing is in the claims folder.  


FINDINGS OF FACT

1.  The Veteran is service connected for major depressive disorder with alcohol abuse, rated as 70 percent disabling; below the knee amputation of the left leg, rated as 40 percent disabling; degenerative joint disease of the lumbosacral spine, rated as 10 percent disabling; and left hip tendonitis rated as 10 percent disabling.  The combined disability rating is 90 percent and he has been found to be unemployable due to individual unemployability.  

2.  The Veteran has had work experience as an occupational safety and health manager on construction sites, which is no longer feasible due to his service-connected left leg, left hip and spine disabilities.   

3.  The Veteran's service-connected disability prevents him from obtaining and retaining employment consistent with his abilities, aptitudes, and interests; and the effects of an employability impairment have not been overcome.  Thus, he has an employment handicap.  

4.  The vocational goal of becoming a lawyer has been identified.  

5.  The Veteran's physical and mental conditions permit training to be a lawyer to begin within a reasonable period.  

6.  The Veteran possesses the necessary educational skills and background to pursue the goal of becoming a lawyer.  

7.  To reach his vocational goal, VA must provide training in the form of law school and a bar review course.  

8.  When the Veteran is admitted to practice before the highest court of his state, he will be rehabilitated to the point of employability.  

9.  Further training for an advanced degree, such as a Master of Laws (LL.M.) in tax is not required for the Veteran to overcome his employment handicap.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to vocational rehabilitation benefits to become a lawyer, including completing a law degree and taking a bar examination review, under Chapter 31 of Title 38, United States Code, have been met.  38 U.S.C.A. §§ 3100, 3101, 3102, 3104, 5107 (West 2002); 38 C.F.R. §§ 21.1, 21.35, 21.40, 21.51, 21.53 (2010).  

2.  The criteria for entitlement to vocational rehabilitation benefits for a Master of Laws degree, under Chapter 31 of Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102, 3104, 5107 (West 2002); 38 C.F.R. §§ 21.1, 21.35, 21.40, 21.51, 21.53 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The United States Court of Appeals for Veterans Claims (Court) has held, however, that the notice and duty to assist provisions of the VCAA are relevant to Chapter 51 of Title 38 of the United States Code, and do not apply in vocational rehabilitation benefits which are governed by Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  

VA vocational rehabilitation programs have their own provisions that address notification and assistance.  Under 38 C.F.R. § 21.420(a), "VA will inform a veteran in writing of findings affecting receipt of benefits and services under Chapter 31."  In this case, the Veteran received a copy of the decision denying his claim, in June 2009, and, in August 2009, he was sent a statement of the case showing the evidence considered and the reasons why the claim remained denied.  The RO has obtained relevant VA records and information regarding the Veteran's employment status.  Accordingly, that Board finds that the Veteran has been informed in writing of findings affecting his receipt of vocational rehabilitation benefits and services.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The pertinent medical records have been obtained.  A contractor prepared a functional activities evaluation in February 2009 and provided an opinion.  A licensed psychologist evaluated the Veteran in March 2009 and provided an opinion.  The Veteran has submitted an analysis from his private physician.  He has also been afforded a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

The provisions of Chapter 31, Title 38, United States Code are intended to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100.  

In this case, the Veteran was already determined to have met the qualifications for basic entitlement to Chapter 31 benefits because he has a service-connected disability that is rated greater than 20 percent disabling and he has been found to have a serious employment handicap; and was found by VA to be in need of rehabilitation because of that handicap.  See 38 U.S.C.A. § 3102; 38 C.F.R. § 21.40. 

A veteran having basic entitlement may be provided a program of rehabilitative services during the twelve-year period following discharge.  The beginning date of the twelve-year period is the day of a veteran's discharge from active service, or, if later, the date VA notifies a veteran of the grant of a compensable service-connected disability.  The ending date is twelve years from the beginning date.  38 C.F.R. §§ 21.42, 21.44.  

However, the basic period of eligibility of a veteran with a "serious employment handicap" may be extended when the veteran's employment and particular handicap necessitate an extension as necessary to pursue a vocational rehabilitation program.  38 C.F.R. § 21.44.  Additionally, in general, the basic period of entitlement which may be authorized for a program of rehabilitation under Chapter 31 is not to exceed 48 months.  38 C.F.R. § 21.78(a).  Likewise, if the veteran has a "serious employment handicap," the duration of the program may be extended beyond 48 months for the number of months necessary to complete a rehabilitation program in certain circumstances, including to enable the veteran to complete a period of rehabilitation to the point of employability.  38 C.F.R. § 21.78(c).  The Veteran in this case has been determined to have a serious employment handicap.  

The term "rehabilitated to the point of employability" is defined as when a veteran is employable in an occupation for which a vocational rehabilitation program has been provided under Chapter 31, United States Code.  See 38 C.F.R. § 21.35.  Rehabilitation to the point of employability may include the services needed to (1) evaluate and improve a veteran's ability to undertake training; (2) train a veteran to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  Where a particular degree, diploma, or certificate is generally necessary for entry into the occupation, a veteran shall be trained to that level.  38 U.S.C.A. §§ 3101, 3104; 38 C.F.R. § 21.72.  

The three "basic requirements" for eligibility for Chapter 31 vocational rehabilitation training are set out in 38 C.F.R. § 21.1(b).  The first requirement is that of a basic entitlement to services under 38 C.F.R. § 21.40 (having an employment handicap or serious employment handicap per 38 C.F.R. § 21.44, as that is relevant).  See generally 38 C.F.R. § 21.1(b)(1).  

The second requirement under 38 C.F.R. § 21.1(b) is that the services necessary for training and rehabilitation must be identified by VA and the veteran.  38 C.F.R. § 21.1(b)(2).  

The third requirement is that VA and the veteran must develop a written plan describing the program goals and the means through which those goals will be achieved.  38 C.F.R. § 21.1(b)(3).

The term "vocational goal" is defined by statute as gainful employment consistent with a veteran's abilities, aptitudes and interests.  38 U.S.C.A. § 3101(8).  In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the veteran's service-connected and non-service-connected disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. § 21.35(h)(2).  The criteria for feasibility are: (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).  

In making the determination as to the feasibility of a vocational goal, VA must offer an initial evaluation under the provisions of 38 C.F.R. § 21.50.  However, where such determination cannot be made on the basis of information developed during the initial evaluation, an extended evaluation is required.  38 C.F.R. § 21.57.  The determination of the reasonable feasibility of a veteran achieving a vocational goal will be made at the earliest time possible during an extended evaluation, but not later than the end of the period of evaluation.  Any reasonable doubt will be resolved in the veteran's favor.  See 38 C.F.R. § 21.57(c)(1).  

Discussion

Service connection has been established for major depressive disorder with alcohol abuse, rated as 70 percent disabling; below the knee amputation of the left leg, rated as 40 percent disabling; degenerative joint disease of the lumbosacral spine, rated as 10 percent disabling; and left hip tendonitis rated as 10 percent disabling.  The combined disability rating is 90 percent and he has been found to be unemployable due to individual unemployability.  

In November 2008, the Veteran saw a VA contract rehabilitation counselor.  The vocational evaluation supported the finding that the Veteran had the academic skills to complete his law degree as well as a specialized tax law certification.  He appeared to have the intellectual functioning and capacity to complete training.  There were concerns with his physical limitations and necessary accommodations.  It was noted that he was scheduled for gastric bypass surgery in December and the period of recovery was uncertain.  

In February 2009, a contractor provided a Functional Abilities Evaluation for VA.  It was concluded that the Veteran could work full time at the sedentary level.  He could benefit from opportunities to stand and stretch every 2 hours.  Reaching at waist height, handling and fingering, and keyboarding fell within frequent demand.  Reaching above chest or below waist level should be avoided.  Once employed he would benefit from an ergonomic assessment.  

In March 2009, a licensed psychologist performed a vocational educational psychological assessment for the Veteran.  Mental status findings were normal overall.  The Veteran reported some depression related to his health problems and pain that would not go away.  He reported that he did not sleep more than a few hours due to pain and did not wake up refreshed.  The Veteran's personal history was discussed at length.  He earned a Bachelor of Science degree in Justice Studies from 2001 to 2004.  Since 2004, he had been majoring in Law at a university.  He had been employed as a professional safety consultant from 1992 to 1997 and from 1999 to 2000.  He had work experience as a divisional manager of an insulation company from 1997 to 1999.  He had been a construction safety manager on jobs in 2000 and 2001.  He had worked as a janitor from 2001 to 2004, while attending undergraduate classes.  He had not worked since 2004.  Numerous psychologic tests were done and the results discussed.  Diagnostic impressions were major depressive disorder, and alcohol dependence disorder possibly associated with medical condition.  The possibility of a pain disorder as an overlay to medical and health problems was indicated.  The GAF was 60.  

The global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  

The psychologist noted that the Veteran's goal was to finish 2 more years of law school and a post Juris Doctorate program in legal tax accounting.  Achieving his goal would likely take 3 more years if all went right with no alcohol relapsing and no exacerbation of significant health problems.  His goal had merit given his educational and vocational successes and his test scores.  The psychologist questioned why the Veteran's finances were inadequate given his substantial Social Security and VA disability benefits, why he wanted to risk substantial benefits, and why he simply did not get a job with the skills and abilities he currently had.  The psychologist felt the Veteran probably had more skills, abilities, and education than 75 percent of the general population.  The examiner thought the Veteran could currently work as an independent tax preparer.  

The Veteran had a session with a VA Rehabilitation Counselor in March 2009.  His background was reviewed.  He had attended several schools and completed a Bachelor of Science degree in justice studies in June 2004.  It was noted that he had interrupted his studies in 1998 to take a job as president of a newly formed company.  His disabilities were noted.  His limitations included fatigue, stooping, kneeling, crouching, climbing, prolonged sitting, prolonged standing, and walking or running distances.  As to the entitlement determination, the Veteran was found to have a handicap in accordance with 38 C.F.R. § 21.51.  He experienced measurable limitation in his physical capacities.  Although he had a Bachelor's degree and was qualified and marketable for suitable employment, he appeared to continue to have difficulty obtaining employment, and therefore, had not overcome his impairment.  The counselor concluded that the Veteran had an impairment of employability according to 38 C.F.R. § 21.51.  It was also concluded that his service-connected disability contributed in substantial part to the impairment of employability.  

The counselor was of the opinion that the Veteran had not overcome the effects of the impairment of employability.  He was currently unemployed.  His education and skills were marketable for jobs with sedentary physical demand.  A functional capacity evaluation, in February 2009, indicated that he demonstrated a safe, comfortable work capacity consistent with a sedentary level.  He was prepared and qualified for suitable employment which, in accordance with 38 C.F.R. § 21.51 was 1) stable and continuous, 2) consistent with general pattern of interests, 3) consistent with assessed aptitudes and abilities, 4) involves reasonably developed job skills, and 5) does not aggravate the Veteran's disabilities.  However, it was felt that the Veteran would benefit from assistance job seeking, as he had not been able to obtain work in his career field.  

The report continued to say that the Veteran did have an employment handicap and had not overcome the effects of his impairment.  It was concluded that he had a serious employment handicap.  He had significant impairments in his ability to prepare for, obtain, or retain employment as demonstrated in the severity of the disabling condition, negative attitudes towards the disabled, long periods of unemployment, alcohol abuse, and chronic pain.  

The counselor felt that the achievement of a vocational goal was reasonably feasible.  In accordance with 38 C.F.R. § 21.53, the Veteran would likely achieve a vocational goal.  He had participated in job search and steady work in the past; and, therefore, demonstrated the ability to participate in that activity.  A psychological assessment completed in March 2009 indicated that there was a question as to whether or not the Veteran could physically and mentally negotiate the demands of working every day.  The evaluator indicated that he could presently work as an independent tax preparer.  Functional Capacity Evaluation indicated that he could work in sedentary employment with accommodations.  The counselor concluded that although the Veteran was currently rated as unemployable, he had the education and experience to obtain work in the current job market.  With accommodations, it was felt that the Veteran should not have a difficult time obtaining and maintaining employment.  It was recommended that the Veteran be offered assistance in obtaining employment.  

In a letter dated in April 2009, the Veteran's private physician, D. S. D., M.D., listed the Veteran's medical conditions as type II diabetes, sciatica, below the knee amputation of the left leg, chronic low back pain, arthritis of the spine, hips, and shoulders, hypertension, high cholesterol, oblique pelvis, spinal displacement, and morbid obesity.  His medical conditions would require a tightly controlled work environment with various accommodations.  His work schedule would have to be modified for frequent rest periods.  Transportation, physical access and egress to his workplace would also be considerations.  The doctor expressed the opinion that given the Veteran's realities, it seemed that his plans for self employment or employment in a small firm that was willing to make accommodations for him were his best chance of success in a career, given his medical conditions.  

The Veteran's case was reviewed in June 2009.  The reviewer determined that the Veteran was employable with his Bachelor of Science Degree in Justice Studies and the previous decision of the counselor was not made in error.  It was recommended that he participate in a program of employment assistance.  

In November 2010, the Veteran testified before the undersigned during a hearing at the RO.  He reviewed his medical history.  He had worked as an occupational safety and health manager at construction sites, but could not longer get around at construction sites.  He outlined the rest requirements and other accommodations required by his physical problems and noted that he would basically have to be self-employed to accommodate his physical disabilities.  He explained that he had pursued a Bachelor's degree in justice studies as a pre-requisite to going to law school.  

Conclusion

The RO rated the Veteran as totally disabled based on individual unemployability.  He had previously worked as a safety supervisor on construction sites.  He can no longer do that type of work because he cannot get around construction sites due to his service-connected amputation and other service-connected physical disabilities.  Thus, he was found to be totally disabled by his service-connected disabilities.  

The Vocational and Rehabilitation Counseling Division (VR&C) feels that the Veteran's past employment experience in managerial and supervisory positions, as well as his Bachelor's degree qualify him for many types of sedentary work consistent with his disabilities.  The March 2009 psychological assessment concluded that the Veteran could work as a tax preparer.  However, that is seasonal work.  Year round work would be available for an accountant, but that would require additional training.  Moreover, the Veteran needs to work independently to accommodate his service-connected disabilities and their rest requirements.  To work independently, he would have to be a Certified Public Accountant.  In most jurisdictions, that requires at least one year of training beyond a Bachelor's degree.  Thus, the psychologist's comment that the Veteran could now work as a tax preparer is not realistic.  

The Veteran has a Bachelor of Science degree in justice studies.  At his hearing, he explained that he pursued this field as a preliminary to going to law school.  It would seem that "justice studies" would prepare one for little else other than going to law school.  It might be a good course for a policeman or other law enforcement professional, but the Veteran is in his early 50's and probably too old to begin a career in law enforcement.  Thus, we conclude that the Veteran's education does not make him employable.  

The Veteran has identified the vocational goal of becoming a tax lawyer.  He is well along in his law school education; thus, his physical and mental conditions permit training to begin within a reasonable period.  Further, except for a hiatus for surgery, he is doing well in his studies; so, he clearly possesses the necessary educational skills and background to pursue the goal.  Thus, the Board finds that the goal of becoming a tax lawyer is reasonably feasible.  38 C.F.R. § 21.53.  

Consequently, the Board grants Chapter 31 benefits for law school.  Becoming a lawyer also requires passing a bar examination.  A bar review course is a standard part of the preparation for this test and for becoming a lawyer.  Therefore, we also grant Chapter 31 benefits for a bar review course.  When the Veteran becomes a lawyer, he will have the necessary education to find employment.  Thus, the goals of Chapter 31 training will be met and further training will not be needed.  Lawyers often specialize, but specialized training is not required.  Basic law school education includes tax courses and the Veteran may specialize in tax law if he wishes.  However, an advanced degree, such as an LL.M. in tax is not required for him to overcome his serious vocational handicap.  Therefore, training beyond a bar review course is denied.  



ORDER

Vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, for a law degree and bar review course is granted.  

Vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, for a Master of Laws degree is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


